1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
11    RODNEY D. WALKER,                       )      NO. CV 17-01766-JVS (AGR)
12                                            )
                 Petitioner,                  )
13                                            )
                        v.                    )
14                                            )      ORDER ACCEPTING FINDINGS
      WARREN MONTGOMERY,                      )      AND RECOMMENDATION OF
15                                            )      MAGISTRATE JUDGE
                 Respondent.                  )
16                                            )
                                              )
17                                            )

18
19
20         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of

21   Habeas Corpus, the other records on file herein, and the Amended Report and

22   Recommendation (“Report”) of the United States Magistrate Judge.

23         Petitioner did not file objections. Instead, Petitioner lodged a First

24   Amended Petition for Writ of Habeas Corpus that contained the same grounds for

25   relief Petitioner raised in his motion for leave to file a First Amended Petition and

26   in the lodged First Amended Petition attached to that motion. The Report

27   addresses Petitioner’s motion. (Dkt. No. 43-1 at 5-7.)

28         The Court accepts the findings and recommendation of the Magistrate
1    Judge. The Court notes that the California Supreme Court has since denied
2    Petitioner’s most recent state habeas petition in Case No. S251645. In re
3    Walker, 2019 Cal. LEXIS 1780 (Mar. 13, 2019).
4          IT IS ORDERED that Judgment be entered denying the Petition for Writ of
5    Habeas Corpus, denying Petitioner’s motion for leave to file a First Amended
6    Petition for Writ of Habeas Corpus, and dismissing this action with prejudice.
7
8
9
10   DATED: July 9, 2019
                                                              JAMES V. SELNA
11                                                      United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
